Case 9:21-cv-81742-RLR Document 1 Entered on FLSD Docket 08/20/2021 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

   IN RE: ZANTAC (RANITIDINE)                   MDL NO 2924
   PRODUCTS LIABILITY                           20-MD-2924
   LITIGATION
                                                JUDGE ROBIN L ROSENBERG
   THIS DOCUMENT RELATES TO:
                                                MAGISTRATE JUDGE BRUCE
                                                REINHART
   RAQUEL ROMAN MATEO
   3:21-cv-1388
   ____________________________                 JURY TRIAL DEMANDED
   (Plaintiff Name(s))



                     SHORT-FORM COMPLAINT – VERSION 2

        The Plaintiff(s) named below, by counsel, file(s) this Short Form

  Complaint against Defendants named below. Plaintiff(s) incorporate(s) by

  reference the allegations contained in the Amended Master Personal Injury

  Complaint (“AMPIC”) in In re: Zantac (Ranitidine) Products Lability Litigation,

  MDL No. 2924 (S.D. Fla). Plaintiff(s) file(s) this Short-Form Complaint – Version

  2 as permitted by Pretrial Order No. 31 and as modified by the Court’s Orders

  regarding motions to dismiss [DE 2532, 2512, 2513, 2515, and 2016].

        Plaintiff(s) select(s) and indicate(s) by completing where requested, the

  Parties and Causes of Actions specific to this case. Where certain claims

  require additional pleading or case specific facts and individual information,

  Plaintiff(s) shall add and include them herein.

        Plaintiff(s), by counsel, allege as follows:
Case 9:21-cv-81742-RLR Document 1 Entered on FLSD Docket 08/20/2021 Page 2 of 10




                    I.     PARTIES, JURISDICTION, AND VENUE

  A. PLAINTIFF(S):

        1. Plaintiff(s): Raquel Roman Mateo.

        (“Plaintiff(s)”) brings this action (check the applicable designation):

        ☒ On behalf of [himself/herself];

        ☐ In representative capacity as the ___________on behalf of the injured

        party, (Injured Party’s Name) ___________

        2. Injured Party is currently a resident and citizen of (City, State) Coamo,

           Puerto Rico and claims damages as set forth below.

                                        —OR—

        Decedent died on (Month, Day, Year) ___________. At the time of

        Decedent’s death, Decedent was a resident and citizen of (City, State)

        ___________.

  If any party claims loss of consortium,

           a. ___________ (“Consortium Plaintiff”) alleges damages for loss of

              consortium.

           b. At the time of the filing of this Short Form Complaint, Consortium

              Plaintiff is a citizen and resident of (City, State) ___________.

           c. At the time the alleged injury occurred, Consortium Plaintiff

              resided in (City, State) ___________.




                                                                                   2
Case 9:21-cv-81742-RLR Document 1 Entered on FLSD Docket 08/20/2021 Page 3 of 10




  B. DEFENDANT(S):

          3. Plaintiff(s) name(s) the following Defendants from the AMPIC in this

             action:

                a.     Brand Manufacturers:

     1)      GlaxoSmithKline LLC (GSK), and the GSK related Defendants
             GlaxoSmithKline (America) Inc. and GlaxoSmithKline PLC;

     2)      Boehringer Ingelheim Corporation (BI), and the BI related Defendants
             Boehringer Ingelheim International GmbH, Boehringer Ingelheim
             Pharmaceuticals, Inc., Boehringer Ingelheim Promeco, S.A. de C.V.
             and Boehringer Ingelheim USA Corporation;

     3)      Pfizer Inc.;

     4)      Sanofi US Services Inc. (Sanofi), and all the Sanofi related Defendants
             Sanofi S.A., Sanofi US Services Inc. and Sanofi-Aventis U.S. LLC;

                b.     Generic Manufacturers:

     5)      ACIC Pharmaceuticals Inc. (Acic), and the Acic related Defendant
             Methapharm, Inc.;

     6)      Ajanta Pharma USA Inc. (Ajanta) and the Ajanta related Defendant
             Ajanta Pharma Ltd.;

     7)      AmerisourceBergen Corporation (AmerisourceBergen), and the
             AmerisourceBergen related Defendant AmeriSource Health Services
             LLC d/b/a American Health Packaging;

     8)      Amneal Pharmaceuticals LLC (Amneal), and the Amneal related
             Defendants Amneal Pharmaceuticals of New York, LLC and Amneal
             Pharmaceuticals, Inc.;

     9)      ANDA Repository LLC;

     10)     Ani Pharmaceuticals, Inc.;

     11)     Apotex Corporation (Apotex), and the Apotex related Defendant
             Apotex, Inc.;

     12)     Appco Pharma LLC;



                                                                                    3
Case 9:21-cv-81742-RLR Document 1 Entered on FLSD Docket 08/20/2021 Page 4 of 10




     13)   Pharma USA, Inc. (Aurobindo), and the Aurobindo related Defendants
           Auro Health LLC and Aurobindo Pharma, Ltd.;

     14)   Contract Pharmacal Corp.;

     15)   Dr. Reddy’s Laboratories Inc. (Dr. Reddy’s), and the Dr. Reddy’s
           related Defendants Dr. Reddy’s Laboratories, Ltd. and Dr. Reddy’s
           Laboratories SA;

     16)   Geri-Care Pharmaceuticals, Corp.;

     17)   Glenmark Pharmaceuticals, Inc. (Glenmark), and the Glenmark
           related Defendant Glenmark Generics Ltd.;

     18)   Granules USA, Inc. (Granules), and the Granules related Defendant
           Granules India, Ltd.;

     19)   Heritage Pharma Labs Inc. (Heritage), and the Heritage related
           Defendants Heritage Pharmaceuticals, Inc. and Emcure
           Pharmaceuticals Ltd.;

     20)   Hikma Pharmaceuticals USA, Inc. (Hikma) f/k/a West-Ward
           Pharmaceuticals Corp. and all the Hikma related Defendant Hikma
           Pharmaceuticals International, Ltd. f/k/a West-Ward
           Pharmaceuticals International, Ltd.;

     21)   Hi-Tech Pharmacal Co., Inc.;

     22)   J B Chemicals and Pharmaceuticals Ltd. (JB Chemicals), and the JB
           Chemicals related Defendant Unique Pharmaceutical Laboratories,
           Ltd.;

     23)   Lannett Co., Inc.;

     24)   Mylan Pharmaceuticals, Inc. (Mylan), and the Mylan related
           Defendants Mylan Institutional LLC, Mylan, Inc., and Mylan
           Laboratories Ltd.;

     25)   Nostrum Laboratories Inc.;

     26)   Novitium Pharma LLC;

     27)   PAI Holdings, LLC f/k/a Pharmaceutical Associates, Inc.;

     28)   Par Pharmaceutical, Inc.;



                                                                               4
Case 9:21-cv-81742-RLR Document 1 Entered on FLSD Docket 08/20/2021 Page 5 of 10




     29)   L. Perrigo Co. (Perrigo), and the Perrigo related Defendants Perrigo
           Company, Perrigo Research & Development Company, and Perrigo
           Company, PLC;

     30)   Sandoz, Inc.;

     31)   Strides Pharma, Inc. (Strides), and the Strides related Defendants
           Strides Pharma Global Pte. Ltd., and Strides Pharma Science Ltd.;

     32)   Taro Pharmaceuticals U.S.A., Inc. (Taro), and the Taro related
           Defendants Ranbaxy Inc., Sun Pharmaceutical Industries, Inc., f/k/a
           Ranbaxy Pharmaceuticals Inc. and Sun Pharmaceutical Industries
           Ltd.;

     33)   Teva Pharmaceuticals U.S.A., Inc. (Teva), and the Teva related
           Defendants Actavis Mid Atlantic LLC, Watson Laboratories, Inc. and
           Teva Pharmaceutical Industries Ltd.;

     34)   Torrent Pharma Inc.;

     35)   VKT Pharma Inc. (VKT), and the VKT related Defendants VKT Pharma
           Private Ltd.;

     36)   Wockhardt USA LLC (Wockhardt) and the Wockhardt related
           Defendants Wockhardt USA, Inc. and Wockhardt, Ltd.;

     37)   Zydus Pharmaceuticals (USA) Inc. and Defendant Cadila Healthcare
           Ltd. (together Zydus-Cadila);

               c.    Distributors:

     38)   Amerisource Bergen Corporation;

     39)   Cardinal Health, Inc.;

     40)   Chattem, Inc.;

     41)   McKesson Corporation;

               d.    Retailers:

     42)   Any and all Retailer Defendants identified and sued in the MPIC that
           directly or indirectly retailed Zantac or ranitidine to the Plaintiff within
           the territory of Puerto Rico, and in particular,




                                                                                      5
Case 9:21-cv-81742-RLR Document 1 Entered on FLSD Docket 08/20/2021 Page 6 of 10




     43)   Walgreens Co. (Walgreens), and the Walgreens related Defendants
           Duane Reade, Inc. and Walgreens Boot Alliance, Inc.;

                e.   Repackagers:

     44)   Any and all Repacker Defendants identified and sued in the MPIC that
           directly or indirectly repacked the Zantac or ranitidine sold to the
           Plaintiff within the territory of Puerto Rico, and including, the
           following,

     45)   Denton Pharma Inc. d/b/a Northwind Pharmaceuticals;

     46)   Golden State Medical Supply, Inc. (GSMS); and

     47)   Precision Dose Inc.

                f.   Other Distributors Not Named in the AMPIC:

        None.

  C. JURISDICTION AND VENUE

        4. Identify the Federal District Court in which Plaintiff(s) would have

           filed this action in the absence of Pretrial Order No. 11 (direct filing)

           [or, if applicable, the District Court to which their original action was

           removed]: United States District court for the district of Puerto Rico.

        5. Jurisdiction is proper upon diversity of citizenship.

                                 II.    PRODUCT USE

        6. The Injured Party used Zantac and/or generic ranitidine: [Check all

           that apply]:

                a.   By prescription ☒.

                b.   Over the counter ☐.

        7. The Injured Party used Zantac and/or generic ranitidine from

           approximately (month, year). 2007 to December, 2019.


                                                                                       6
Case 9:21-cv-81742-RLR Document 1 Entered on FLSD Docket 08/20/2021 Page 7 of 10




                                 III.   PHYSICAL INJURY

        8. As a result of the Injured Party’s use of the medications specified

           above, [he/she] was diagnosed with the following specific type of

           cancer (check all that apply):


   Check all    Cancer Type                                Approximate
   that apply                                              Date of Diagnosis

       ☐        BLADDER CANCER                                  ___ /___.
       ☐        BRAIN CANCER                                    ___ /___.
       ☒        BREAST CANCER                                January, 2020
       ☐        COLORECTAL CANCER                               ___ /___.
       ☐        ESOPHAGEAL/THROAT/NASAL                         ___ /___.
                CANCER
       ☐        INTESTINAL CANCER                                ___ /___.
       ☐        KIDNEY CANCER                                    ___ /___.
       ☐        LIVER CANCER                                     ___ /___.
       ☐        LUNG CANCER                                      ___ /___.
       ☐        OVARIAN CANCER                                   ___ /___.
       ☐        PANCREATIC CANCER                                ___ /___.
       ☐        PROSTATE CANCER                                  ___ /___.
                STOMACH CANCER
       ☐        TESTICULAR CANCER                                ___ /___.
       ☐        THYROID CANCER                                   ___ /___.
       ☐        UTERINE CANCER                                   ___ /___.
       ☐        OTHER CANCER:                                    ___ /___.

       ☐        DEATH (CAUSED BY CANCER)                         ___ /___.


        9. Defendants, by their actions or inactions, proximately caused the

           injuries to Plaintiff(s).



                         IV.    CAUSES OF ACTION ASSERTED




                                                                                 7
Case 9:21-cv-81742-RLR Document 1 Entered on FLSD Docket 08/20/2021 Page 8 of 10




        10.     The following Causes of Action asserted in the Amended Master

           Personal Injury Complaint are asserted against the specified

           defendants in each class of Defendants enumerated therein, and the

           allegations with regard thereto are adopted in this Short Form

           Complaint by reference.

   Check if      COUNT      Cause of Action
   Applicable
   X             I          STRICT PRODUCTS LIABILITY – FAILURE TO WARN
   X             II         STRICT PRODUCTS LIABILITY – DESIGN DEFECT
   X             III        STRICT PRODUCTS LIABILITY – MANUFACTURING
                            DEFECT
   X             IV         NEGLIGENCE – FAILURE TO WARN
   X             V          NEGLIGENT PRODUCT DESIGN
   X             VI         NEGLIGENT MANUFACTURING
   X             VII        GENERAL NEGLIGENCE
   X             VIII       NEGLIGENT MISREPRESENTATION
   X             IX         BREACH OF EXPRESS WARRANTIES
   X             X          BREACH OF IMPLIED WARRANTIES
                 XI         VIOLATION OF CONSUMER PROTECTION AND
                            DECEPTIVE TRADE PRACTICES LAWS and specify
                            the state’s statute below:
                            _____________________________________________
   X             XII        UNJUST ENRICHMENT
   ☐             XIII       LOSS OF CONSORTIUM
   ☐             XIV        SURVIVAL ACTION
   ☐             XV         WRONGFUL DEATH
   X             XVI        OTHER:
                            MENTAL ANGUISH AND EMOTIONAL DISTRESS
   X             XVII       OTHER:
                            STATUTORY COSTS AND ATTORNEY’S FEES


        Additional facts supporting the Count XVI claim(s):

                  MENTAL ANGUISH AND EMOTIONAL DISTRESS

        As direct consequence of the Defendant negligent acts and/or omissions

  of and her resultant physical pains, injuries and disabilities, the Plaintiff(s) has



                                                                                     8
Case 9:21-cv-81742-RLR Document 1 Entered on FLSD Docket 08/20/2021 Page 9 of 10




  (have) been suffering and will continue to suffer for an indeterminate period of

  time from severe mental anguish and emotional distress, including irritability,

  anxiety, depression, insomnia and other related symptoms; and, she sustained

  a loss of happiness and the capacity to enjoy life. For these damages Plaintiff(s)

  is (are) entitled to compensatory damages in such amount to be determined at

  trial.

           Additional facts supporting the Count XVII claim(s):

                        STATUTORY COSTS AND ATTORNEY’S FEES

           The Puerto Rico Rule 44.1 governing costs and attorney’s fees is

  substantive in nature. Pursuant to T. 32 App. V, § 44.1, the costs will be

  awarded to the party in whose favor the lawsuit is resolved.

           In addition, Defendants have denied liability forcing the Plaintiff(s) to

  continue to prosecute the liability claims against them. As a result thereof,

  Rule 44.1 in its judgement the court shall order the Defendants to pay a sum

  in the form of a attorney’s fee in the amount of 33% of the aggregate of all

  compensatory damages.

                                      V.     JURY DEMAND

           11.   Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this

              action.

                                VI.        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff(s) has/have been damaged as a result of

  Defendants’ actions or inactions and demand(s) judgment against Defendants

  on each of the above-referenced causes of action, jointly and severally to the



                                                                                          9
Case 9:21-cv-81742-RLR Document 1 Entered on FLSD Docket 08/20/2021 Page 10 of 10




  full extent available in law or equity, as requested in the Amended Master

  Personal Injury Complaint.

        I HEREBY CERTIFY that I have filed this Motion through the CM/ECF

  that will notify a true copy to all counsel of record.

        RESPECTFULLY SUBMITTED, in San Juan, Puerto Rico, this 20th day

  of August, 2021.

                                               s/ Eric Quetglas-Jordán
                                               Eric Quetglas-Jordán
                                               QuetglasLaw@gmail.com
                                               USDC-PR #202514
                                               RUA - #8284

                                               QUETGLAS LAW OFFICE, P.S.C.
                                               1353 Luis Vigoreaux Ave.
                                               PMB 669
                                               Guaynabo, PR 00966
                                               Tel. (787) 722-0635
                                               https://www.facebook.com/EricQue
                                               tglasJordan/

                                               Counsel for Plaintiff(s)




                                                                               10
